In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 15-21 are currently under examination. Claims 1-14 have been cancelled. 
Allowable Subject Matter
Claims 15-21 are allowed.
The closest prior art is Schmitt et al. (US 6, 001, 790 A1).
Schmitt et al. teach a composition for use in aqueous cleaning liquids for hard surfaces (applicant’s wetting agent) comprising compounds having the formula (II) as shown below (Abstract, col. 1, line 5-col. 5, line 60, and claims 1-9):

    PNG
    media_image1.png
    224
    462
    media_image1.png
    Greyscale

However, Schmitt et al. do not specific disclose the alcohol having the formula (II).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/YUN QIAN/           Primary Examiner, Art Unit 1732